ESPINOSA, Chief Judge,
dissenting.
¶ 33 Although I agree that the trial court’s award of prejudgment interest was erroneous, I would find the entire question moot because the evidence showed by a preponderance that the seized currency in question was related to drug trafficking, notwithstanding the state’s failure to prove or pinpoint the specific nature of the illegal activity. Therefore, I respectfully dissent from the majority’s conclusion that the money at issue was not subject to forfeiture.
¶34 The totality of facts and circumstances of this case, when viewed against claimant Gilbert’s background, close association with a convicted drug trafficker, and near ludicrous attempts to explain her numerous lies and other deceptions regarding the currency at issue, all point to one inescapable conclusion: the only explanation with any substance at all was the state’s. Although, as correctly noted by the majority, the state bore the burden of proof, A.R.S. § 13-4311(M), the state’s highly indirect, circumstantial and inferential case nevertheless clearly overcame the near vacuum of plausible evidence advanced by the claimant. See Maricopa County Juvenile Action No. J-84984, 138 Ariz. 282, 674 P.2d 836 (1983) *301(preponderance of the evidence standard merely requires finding existence of contested fact to be more probable than not). Under analogous circumstances, the Ninth Circuit Court of Appeals has held that, even when no illegal dealings can be delineated and no specific fact is dispositive, the “aggregate of facts” may establish “more than mere suspicion that the property was exchanged for or intended to be exchanged for drugs.” United States v. $5,644,540 in U.S. Currency, 799 F.2d 1357,1363 (9th Cir.1986).
¶ 35 Once the trial court observed, and, in fact, made an express finding, that Gilbert lacked credibility, there was no further basis for crediting, her other evidence, particularly the insubstantial “corroborating evidence” presented by Gilbert’s mother which consisted of little more than highly equivocal testimony and a post-dated note that was presented in an attempt to legitimize the source of the shipped cash. See L.M. White Contracting Co. v. Tucson Rock & Sand Co., 11 Ariz.App. 540, 466 P.2d 413 (1970) (trial court not bound to accept witness’s uncontradicted testimony when its accuracy was impaired by internal inconsistencies and speculation). I would, accordingly, hold that the trial court’s ruling was contrary to the only substantial evidence in the case. See Hutcherson v. City of Phoenix, 192 Ariz. 51, 961 P.2d 449 (1998) (if no evidence in record to justify trial court’s determination, it is appellate court’s duty to set it aside). In understanding this conclusion, a more detailed review of the evidence presented at trial than that provided by the majority is useful.
¶ 36 In July 1992, Gilbert’s spouse was convicted of numerous drug-related offenses and sentenced to more than ten years’ imprisonment for a long course of marijuana trafficking between Tucson and New York. In addition to evidence of his involvement in numerous drug shipments to New York, the evidence showed that seventy-nine pounds of marijuana, along with a sizeable amount of currency, had been seized from Gilbert’s home and the currency was the subject of a forfeiture action by the state. That was not, however, her first experience with drug-related forfeiture proceedings. In 1990, Gilbert’s spouse was involved in the seizure of $23,000 cash by the Tucson Airport Authority, which resulted in a forfeiture action that was settled when he stipulated to probable cause under the drag trafficking and racketeering statutes.
¶ 37 The current case arose when, in August 1996, Gilbert telephoned her workplace at the University of Arizona, inquiring about a package “of textbooks” she was expecting. A parcel addressed to her from “Professor Timoyht [sic] Walters,” Hofstra University, New York, did indeed arrive that day. Shortly thereafter, an unknown male telephoned, asked if the package was there, and said he would be coming to pick it up. When asked to identify himself, the man refused and was then told he would not be allowed to take the package. Suspicions aroused, Gilbert’s supervisor opened the box and discovered numerous bundles of cash, extensively wrapped and re-wrapped in carbon paper, newspaper, and multiple containers.
¶38 Police were called and thereafter took the package to Gilbert at her home. She immediately lied, telling them she was not expecting any packages and did not know who would be sending her money. She then signed a written disclaimer of the cash and avowed to the officers that her statements were “truthful and voluntary.” Police noted that the cash was elaborately double wrapped and double boxed, similar, in their experience, to the manner in which mailed drag shipments were packaged. When they attempted to contact “Professor Walters” at Hofstra University, they learned there was no one there by that name and that the telephone number on the shipping bill was a disconnected number.
¶ 39 A week later, police received a letter from Gilbert’s attorney, advising them that, contrary to her statements and signed waiver, Gilbert was the owner of the money and would provide “verification.” She subsequently submitted a written claim in which she stated, under penalty of perjury, that “Timothy Walters” had sent the money to her as a return on an investment in his “construction business.” Because of Gilbert’s known drug trafficking association, previous involvement with forfeited cash, and the fact that the circumstances were consis*302tent with a pattern of receiving illegal cash proceeds, the state proceeded with its forfeiture action, premised on drug trafficking and money laundering.
¶40 After the trial court granted Gilbert’s “motion for summary judgment,” we reversed its ruling that returned the money to her, concluding that in view of the fictitious sender, deceptive packaging, and Gilbert’s denials and abandonment, the trial court had erred in finding that police lacked probable cause to seize the money. Had the evidence stopped at the point of our previous decision, I would be hard-pressed to disagree with the majority’s present conclusion. It, however, does not. Before the forfeiture trial in this case, the state took Gilbert’s deposition. At that time, she contradicted the avowals she had made in connection with her previously submitted forfeiture claim and testified that the money had not, after all, been sent to her by Mr. Walters but rather by a man named “Sheldon,” whose last name, address, and occupation she did not know, but “he said he knew people in construction,” and was “looking out for [her],” at her husband’s request.
¶ 41 At trial, Gilbert’s story changed again. The shipped cash was no longer the return on an investment in a construction company but the return of money she had sent “Sheldon Fredericks” to invest in his concert promotion business. When she was asked about specific amounts of money involved and the terms of the agreement with Fredericks, her responses were vague and equivocal, at times attributing the alleged dealings with Fredericks to her spouse, who had been incarcerated at the time. She was even more equivocal when asked about any receipts, letters, or any other evidence relating to legitimate dealings with Fredericks or the music promotion business in New York, of which she could produce none, despite a pretrial disclosure order entered by the trial court. Her testimony was inconsistent and, at times, contradictory, particularly in relation to deposition testimony a few months after she had filed her claim. Thus, it is not surprising that the trial court found Gilbert lacked credibility. On the other hand, the state produced not only the evidence described above, but, through the expert testimony of an experienced narcotics investigator, related the evidence to known patterns of drug trafficking between Tucson and New York, explained that use of fictitious senders and elaborately packaged cash were hallmarks of “drug money,” and established that this was the Gilberts’ third time defending a forfeiture of a large amount of undocumented cash under allegations of drug trafficking.
¶42 Furthermore, by Gilbert’s own admission, at least $5,000 of the seized “return of investment” was directly related to her husband’s 1991 marijuana trafficking because it was allegedly concealed in her underwear drawer at the time the marijuana and previously forfeited cash were seized from her home. Cf. United States v. $93,685.61 in U.S. Currency, 730 F.2d 571 (9th Cir.1984) (large amount of cash found in household where drug paraphernalia discovered, together with absence of evidence of legitimate sources, was circumstantial evidence of occupant’s drug trafficking and trial court erred in denying forfeiture).
¶ 43 Although the state’s case was “thin” and, arguably, less than well investigated, it requires no “combing of the record” to see that the state circumstantially established that it was more likely than not that the shipment of cash to Gilbert was related to some form of drug dealing between the Gilberts in Tucson and one or more individuals in New York. The only evidence to the contrary was a series of after-the-fact statements by Gilbert, which were either blatant falsehoods or too equivocal to bear any plausibility. Under the totality of the circumstances, there was simply no “substantial evidence” to support the trial court’s ruling and I would find it clearly erroneous.